DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 10 Dec 2021.

Amendments Received
Amendments to the claims were received and entered on 9 Mar 2022.

Status of the Claims
Cancelled: 1–22
Examined herein: 23–25

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 11/632746 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Canadian Application No. CA 2,475,240 is acknowledged.
Claim 23 is not fully supported by the disclosure of 11/632746, because the '746 application does not provide adequate support for the feature "each of the reporter compounds comprises a different fluorescent dye having emission and excitation spectra that do not overlap with each other".  The instant claims are therefore examined as though they had an effective filing date of 15 Mar 2013, the filing date of the instant application.

Withdrawn Rejections
All rejections from the previous Office action are hereby withdrawn.  The cancelation of all previously-presented claims moots the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23–25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamont, et al. (WO 03/031976; previously cited); Piasio, et al. (US 4,098,876; previously cited); Walsh, et al. (US 2009/0265116; previously cited); and Duveneck, et al. (US 2005/0163659; previously cited).
The explanation of the correspondence among Lamont, Piasio and Walsh and the claimed invention is substantially similar to that presented in the previous Office action.
With respect to claim 23, Lamont teaches a quantitative solid-phase immunoassay comprising:
(a)	"contacting the sample with a device that comprises one or more first reaction sites which comprise a first ligand having affinity for the first analyte, and a series of second reaction sites each comprising different known concentrations of an immobilised second 
(i)	"array of discrete first reaction sites, each reaction site comprising an immobilised first … molecule that has affinity for the first analyte" (p. 2, ll. 8–9); the analyte may itself be an antibody (p. 4, ll. 22–23)
(ii–vii)	the device can also comprise other arrays with capture antibodies for a different analyte antibody (e.g. p. 7, ll. 3–9)
(ix)	"series of second reaction sites with different known concentrations of [the] second analyte" (p. 2, ll. 9–10); again, the "second analyte" may be an antibody, and may be the same antibody captured by the capture antibodies of the first array
(x)	again, the device can also comprise other arrays with quantitative standards for a different analyte antibody (e.g. p. 7, ll. 3–9)
the device is designed such that "each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17); "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample … allows all reactions to be initiated together" (p. 3, ll. 8–11), which necessitates that they be exposed to the sample solution simultaneously, "in a single fluid flow" and that the calibration sites are "in fluid communication with the" capture sites
(b)	"measuring the amount of second and third ligands bound onto the support" (p. 2, l. 25); the "second and third ligands" are labeled antibodies that bind to the analyte (p. 2, ll. 21–23); the "second ligand" binds to the analyte from the sample, and the third ligand loc. cit.), but in the case where the analyte in the sample and the immobilized analyte in the calibration spots on the array are the same analyte, then the second and third ligands are in fact the same ligand; Lamont shows that the measurements are obtained from photomicrographs of the entire array (e.g. Figs. 1–4), so all measurements are obtained "simultaneously" (cf. p. 1, ll. 21–26)
(c)	"measurement of the third ligand is used to establish a calibration curve …"
(d)	"… used to determine the amount of first analyte present in the sample" (p. 2, l. 27); again, placing arrays for other analytes on the same device necessitates repeating the quantification steps for each analyte (e.g. p. 7, ll. 14–17)
(e)	"each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17) and "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample, reduces the need for separate supports and allows all reactions to be initiated together" (p. 3, ll. 8–11)
(f)	 "removing any unbound second and third ligands" (p. 2, l. 24), which suggests that the labeled ligands are present in excess relative to the analytes to which they bind
Lamont teaches a "forward sandwich" immunoassay in which the assay device is incubated with the sample, then washed, then incubated with the labeled antibodies; the instant claims are directed to a "reverse sandwich" immunoassay in which the sample is incubated with labeled antibodies, then the sample of labeled analytes is incubated with the assay device.
Piasio teaches reverse sandwich immunoassays on solid substrates, in which the sample and labeled antibody are incubated together, then the sample/labeling solution is incubated with the immobilized capture antibody (3:14–17).  The amount of the labeled captured analytes are then sic] and time consuming intermediate wash step is eliminated" (2:50–54), and that the reverse sandwich immunoassay is otherwise a straightforward replacement for a forward sandwich immunoassay (3:14–45).
Lamont teaches that multiplex detection is advantageous and that it can be accomplished using a labeled antibody specific for each antigen.  Neither the labeled antibodies nor the capture antibodies on the substrate will cross-react with each other or other analytes.  So the combination of Lamont and Piasio suggests that a microarray reverse sandwich immunoassay can advantageously be performed by adding labeled antibodies for each antigen to the sample solution at the same time, thereby forming multiple labeled analytes in the same detection mixture that can be incubated with the capture antibodies on the substrate and detected simultaneously.
Lamont teaches that the calibration standards can include human IgM antibody (p. 5, ll. 31–32) and human IgG antibody (p. 6, ll. 11–12).  Neither Lamont nor Piasio teaches the specific antibodies of IgA, IgE, IgG and IgM against a first analyte or a second analyte.
Walsh teaches "methods for predicting the likelihood of development of rheumatoid arthritis for individuals that present with recent-onset undifferentiated arthritis" (Abstract).  "According to the present invention, the presence of anti-MCV antibody in an individual with UA [undifferentiated arthritis] is indicative of the risk of the individual for developing RA [rheumatoid arthritis]" (0041).  "According to another embodiment of the present invention, in addition to detecting the presence or absence of anti-MCV antibodies, one or more additional clinical markers can be used in combination e.g., IgG1, IgG2, IgG3 and IgG4), IgA and IgM" (0045); IgE is also disclosed as an immunoglobulin isotype (0033).  "In yet another embodiment, the additional clinical marker includes Rheumatoid Factor (RF) autoantibodies" (0047).  "Rheumatoid Factor (RF) autoantibodies are usually antibodies of the IgM class, although other isotypes may also be determined (e.g. IgG, IgA)" (0047).  Hence, Walsh teaches that a diagnostic assay for rheumatoid arthritis may include assaying for anti-RF and anti-CCP antibodies, and specifically the IgA, IgE, IgG and IgM isotypes of both these antigens.  Walsh teaches that "antibodies can be detected via any suitable methods known or later developed, e.g., enzyme-linked immunosorbent assay (ELISA), … etc." (0054).
The immunoassay device of Lamont and Piasio can be used to perform the rheumatoid arthritis diagnostic assay of Walsh.  To detect anti-CCP immunoglobulins (i.e. antibodies against the first antigen), the first capture antigen should be cyclic citrullinated peptide; the corresponding calibration standards should be the anti-CCP immunoglobulins themselves, including anti-CCP IgA, anti-CCP IgE, anti-CCP IgG and anti-CCP IgM.  To detect anti-RF immunoglobulins (i.e. antibodies against the second antigen), the second capture antigen should be rheumatoid factor; the corresponding calibration standards should be the anti-RF immunoglobulins themselves, including anti-RF IgA, anti-RF IgE, anti-RF IgG and anti-RF IgM.  Hence, using the assay device of Lamont and Piasio to diagnose rheumatoid arthritis as taught by Walsh results in a device having calibration and capture spots as claimed.
None of Lamont, Piasio or Walsh teaches that "each of the reporter compounds comprises a different fluorescent dye having emission and excitation spectra that do not overlap with each other".

With respect to claim 24, Lamont teaches detecting and quantifying a plurality of analytes simultaneously on a single device (p. 7, ll. 1–25).
With respect to claim 25, Lamont, Piasio, Walsh and Duveneck all teach that the sample is a biological sample.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, one of ordinary skill in the art would have been motivated to use a reverse sandwich immunoassay with the device of Lamont, instead of a forward sandwich immunoassay, because Piasio teaches that a reverse sandwich immunoassay is more sensitive and advantageously eliminates a tedious washing step.  Given that Piasio teaches that the reverse assay is a straightforward replacement for the forward assay, said practitioner would have readily predicted that the modification would successfully result in an assay as described.
Said practitioner also would have been motivated to use the assay system of Lamont and Piasio to predict an individual's risk of rheumatoid arthritis, as taught by Walsh, because the immunoassay system of Lamont and Piasio is a simple, integrated, accurate, single-step immunoassay.  Given that the system of Lamont and Piasio can be adapted to any kind of immunoassay, and that Walsh teaches that the rheumatoid arthritis prediction can be made using any kind of immunoassay, said practitioner would have readily predicted that the combination would successfully result in a method of using an 
Said practitioner also would have followed the teachings of Duveneck — that labeling different antibodies with different fluorescent dyes, the dyes having non-overlapping excitation and emission spectra, is advantageous for some multiplex assays — and modified the assay of Lamont, Piasio and Walsh to use such differentially-labeled marker antibodies in the multiplex assay.  Given that Lamont, Piasio and Duveneck are all directed to quantitative multiplex immunoassays that use fluorescently-labeled marker antibodies, said practitioner would have readily predicted that the modification would successfully result in a quantitative multiplex immunoassay that uses differentially labeled antibodies to mark the different immunoglobulin isotypes.
The invention is therefore prima facie obvious.

Claims 23–25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lea (US 2011/0306511; ref. 3 on IDS of 6 May 2016); and Walsh, et al. (US 2009/0265116; previously cited).
Lea teaches "a method for detecting and quantifying multiple target analytes in a test sample using a single reaction vessel" (Abstract).  "The reaction vessel is a well of a multi-well plate and wherein each well has the microarray printed therein" (0029).  The microarray of Lea differs from the claimed microarray.
Lea discloses that the microarray comprises "a calibration matrix comprising a plurality of spots, each spot comprising a predetermined amount of one of: a human IgA antibody, a human IgG antibody, and a human IgM antibody" (0032).  Because the reaction vessel is used to determine "the known concentration of the human IgA, IgG and IgM antibodies" (0039), the calibration matrix as a whole must comprise some spots with human IgA, some with human IgG, and some with human IgM.  This differs from the claimed invention, in which the microarray comprises different matrices, each matrix specific 
The claimed microarray does differ substantially from the microarray of Lea in that the claimed microarray includes calibration spots comprising IgE, and Lea does not teach IgE.
Walsh teaches "methods for predicting the likelihood of development of rheumatoid arthritis for individuals that present with recent-onset undifferentiated arthritis" (Abstract).  "According to the present invention, the presence of anti-MCV antibody in an individual with UA [undifferentiated arthritis] is indicative of the risk of the individual for developing RA [rheumatoid arthritis]" (0041).  "According to another embodiment of the present invention, in addition to detecting the presence or absence of anti-MCV antibodies, one or more additional clinical markers can be used in combination with the clinical marker of anti-MCV for predicting the risk of an individual for developing RA" (0042).  "In yet another embodiment, the additional clinical marker includes antibodies against any citrullinated proteins or polypeptides, e.g., antibodies against cyclic citrullinated proteins (CCP)" (0043) and "the anti-CCP antibodies (anti-CCP1, anti-CCP2, anti-CCP3) may be of any isotype, including IgG (e.g., IgG1, IgG2, IgG3 and IgG4), IgA and IgM" (0045); IgE is also disclosed as an immunoglobulin isotype (0033).  "In yet another embodiment, the additional clinical marker includes Rheumatoid Factor (RF) autoantibodies" (0047).  "Rheumatoid Factor (RF) autoantibodies are usually antibodies of the IgM class, although other isotypes may also be determined (e.g. IgG, IgA)" (0047).  Hence, Walsh teaches that a diagnostic assay for rheumatoid arthritis may include assaying for anti-RF and anti-CCP antibodies, and specifically the e.g., enzyme-linked immunosorbent assay (ELISA), … etc." (0054).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Walsh — to quantify IgE in addition to IgA, IgG and IgM — and modified the device of Lea to quantify anti-CCP IgE and anti-RF IgE.  Given that both Lea and Walsh are directed to immunoassay devices that perform isoform-specific quantification of anti-CCP and anti-RF antibodies, said practitioner would have readily predicted that the modification would successfully result in a immunoassay microarray, and its method of use, as claimed.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631